Citation Nr: 0941901	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-35 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine (low back disability).

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (neck disability).

3.  Entitlement to service connection for allergic rhinitis, 
claimed as chronic nosebleeds.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to 
September 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision, which denied the 
Veteran's service connection claims.  

In November 2006, the Veteran requested a hearing before the 
Board.  Such a hearing was scheduled for June 2008; however, 
the Veteran failed to appear.  The Veteran has not submitted 
good cause why he did not appear at his scheduled Board 
hearing.  As such, his request is considered withdrawn 
38 C.F.R. § 20.702(d).  

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  

The record provides that the Veteran receives Social Security 
Administration (SSA) disability benefits for his degenerative 
disc disease of his low back and neck.  A copy of the 
November 2005 Analysis of Evidence and Findings of Fact has 
been associated with the file.  However, no supporting 
medical documentation relating to the SSA decision has been 
associated with the claims file.  When VA has notice that a 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996) (emphasis added).  The RO should request copies of the 
Veteran's SSA medical records.

Because the matter must be remanded, the Board takes this 
opportunity to further develop the record.  The claims file 
contains VA treatment records from the VA medical center in 
Louisville, Kentucky, which show treatment to April 2007.  
The RO should obtain updated VA treatment records from this 
facility for treatment from April 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain the SSA records pertinent to the 
Veteran's claim for Social Security 
disability benefits, to include the 
medical records relied upon concerning 
that claim and associate them in the 
claims file to include from Jewish 
Hospital and Norton Healthcare.  All 
efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records 
are not available.

2.	Locate and associate the records from 
the VA medical center in Louisville, 
Kentucky from 2007 onward.  

3.	Then readjudicate the claims on their 
merits.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

